Citation Nr: 1536658	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  11-02 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased initial rating for bilateral hearing loss, rated as noncompensable prior to February 13, 2012, and as 10 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2012, the RO increased the rating for the Veteran's service-connected bilateral hearing loss to 10 percent effective February 13, 2012.  As that increase did not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.   AB v. Brown, 6 Vet. App. 35 (1993).

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Any future development or adjudication of the Veteran's case should take into account both the paper and electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay, but finds that further development is necessary prior to appellate review.

In May 2014, the Veteran's representative noted in a cover letter that she was       re-submitting the Veteran's VA Form 9 and the attached request for a hearing before an RO Decision Review Officer (DRO), suggesting that the Veteran had   not received any correspondence concerning the substantive appeal or hearing request.  However, the Veteran, in fact, had an informal conference with the DRO, and indicated in a July 2011 statement that "this informal conference satisfies my request for a hearing in lieu of a formal hearing."  Thus, his hearing request has been satisfied.

The record indicates that the Veteran continues to receive treatment for hearing  loss at the Columbia VA Medical Center (VAMC).  The most recent VA treatment records associated with the claims file are dated in March 2012.  Updated VA treatment records, to include the audiogram reports, if any, should be obtained on remand.

The Board also finds that an additional VA audiological examination is necessary, in light of the speech recognition testing results during the 2012 examinations.  Due to the length of time since the last examination and the Veteran's assertion that he did not understand the words on speech testing, the Board finds that an additional examination should be conducted. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain relevant VA treatment records dating since March 2012, to include the audiogram reports, if any.  If any requested records are not available, the Veteran should be notified of such.

2. After the above has been completed to the extent possible, schedule the Veteran for a VA audiological examination to determine the current severity of his hearing loss.  The claims file must be reviewed in conjunction with the examination.  

After examining the Veteran and reviewing the   claims file, if the examiner finds that the use of the speech discrimination score is not appropriate for this Veteran, the examiner should explain why the results are not valid, and address the Veteran's contention that he does not understand the words. 

3. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit   sought on appeal remains denied, the Veteran and     his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




